                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:05-CR-1-2-BR
                                No. 5:16-CV-379-BR

KEVIN D. BROWN,                                      )
            Petitioner,                              )
                                                     )
       v.                                            )       ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
           Respondent.                               )

       This matter is before the court on petitioner’s 28 U.S.C. § 2255 motion. (DE # 165.)

       In 2005, petitioner pled guilty to two counts of brandishing a firearm during the

commission of a crime of violence and aiding and abetting the same in violation of 18 U.S.C. §§

2 and 924(c). The court sentenced him to a total term of 360 months imprisonment, which the

court later reduced to 276 months. Petitioner did not appeal.

       In 2014, petitioner filed his first § 2255 motion, (DE # 129), which the court dismissed

on the government’s motion, (DE # 139). In 2016, after obtaining the Fourth Circuit Court of

Appeals’ authorization and with the assistance of court-appointed counsel, petitioner filed this §

2255 motion. Petitioner claims that Hobbs Act robbery is not a “crime of violence” under the

“force clause” of § 924(c)(3)(A), and therefore, his convictions, both of which were predicated

on a Hobbs Act robbery, must be vacated. (Mot., DE # 165, at 4.)

       On the government’s unopposed motion, the court placed this proceeding in abeyance

pending the decisions in United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc), and

United States v. Walker, 934 F.3d 375 (4th Cir. 2019). (DE # 173.) After those decisions

issued, the court directed the parties to file supplemental briefs regarding the § 2255 motion.

(8/27/19 Text Order.)
       In its supplemental brief, the government argues Hobbs Act robbery is a “crime of

violence” under § 924(c), and petitioner’s § 2255 motion should be dismissed. (DE # 218, at 2-

3.) Petitioner moves to extend the time to file his supplemental brief. (DE # 216.)

       Under § 924(c)’s “force clause,” a “crime of violence” is defined as “an offense that is a

felony and . . . has as an element the use, attempted use, or threatened use of physical force

against the person or property of another.” 18 U.S.C. § 924(c)(3)(A). The Fourth Circuit Court

of Appeals recently held that “Hobbs Act robbery constitutes a crime of violence under th[is

clause].” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019) (footnote and citations

omitted). Therefore, because Hobbs Act robbery, which served as the predicate offense for

petitioner’s convictions, is a crime of violence under § 924(c), petitioner is not entitled to relief

under § 2255. Further briefing from petitioner on this issue is unnecessary.

       Petitioner’s motion for an extension of time is DENIED. The § 2255 motion is

DISMISSED. The court finds that petitioner has not made “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). Pursuant to Rule 11(a) of the Rules

Governing Section 2255 Proceedings, a certificate of appealability is DENIED.

       This 12 September 2019.




                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                                   2
